Citation Nr: 1756188	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a collapsed lung, claimed as due to an adverse reaction to medication (previously claimed as entitlement to service connection secondary to a service-connected right knee disability).

2.  Entitlement to an evaluation in excess of 30 percent for a right knee disability status post-knee replacement.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably in the U.S. Army from March 1971 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board previously considered the Veteran's appeal in March 2015.  At that time, it remanded the Veteran's claims to provide the Veteran adequate notice for his claim for entitlement to compensation pursuant to 38 U.S.C. § 1151, to obtain outstanding VA treatment records, and to afford the Veteran a medical examination in connection with his claim for an increased evaluation for his right knee disability.  The Board is satisfied that there has been substantial compliance with these directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing in December 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

In a written statement from May 2013, the Veteran raised the issue of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has determined that a request entitlement to a TDIU could be presumed in all claims for an increase in a disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the holding in Rice and the Veteran's suggestion that his service-connected disabilities have prevented him from being able to work, the Board has amended the issues on appeal to include entitlement to a TDIU.

The issues of entitlement to an increased evaluation for a right knee disability and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to his July 2009 pneumothorax, the Veteran was prescribed numerous medications by VA, including Zocor, Percocet, and Lisinopril.  

2.  There was no additional disability related to the VA prescribed medication that was proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care. 


CONCLUSION OF LAW

Compensation pursuant to 38 U.S.C. § 1151 for a collapsed lung, as a result of VA-prescribed medication, is not warranted.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to the fact that he has certain medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  Legal Standard


Pursuant to 38 U.S.C. § 1151, compensation may be awarded for a qualifying additional disability or death in the same manner as if the additional disability or death were service connected.  In order to qualify for such compensation, the additional disability or death must not have been the result of the veteran's willful misconduct, and the disability must have been caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability or death, the proximate cause of the disability or death must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C. § 1151.

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c) (2017).

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability or death, it must be shown that the medical treatment caused the additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.

II.  Analysis

Here, the Veteran has repeatedly contended that his VA-prescribed medication, including Zocor or Percocet, were the cause of his 2009 pneumothorax.  In support of this claim, the Veteran submitted with his VA Form 9 a WebMD page identifying side effects caused by Percocet and argued that his VA-prescribed medication could cause a collapse of the lung.  At the December 2014 Board hearing, the Veteran stated that his medications were causing a large amount of gas in his systems and that he had been informed by his treating clinician that he may have had a reaction to the different medications he was taking.  In representative briefs submitted in March and October of 2017, the Veteran's representative also argued that the Veteran was not specifically informed of the risks of his prescribed medication and that he had not consented to these specific risks.  

The Board acknowledges that the Veteran had prescribed numerous medications in early 2009, including Zocor and Percocet.  The record also indicates that the Veteran was admitted to a VA facility in July 2009 and was found to have a left lung pneumothorax.  However, despite the Veteran's contentions, the Board finds that the preponderance of the competent and probative evidence of record weighs against a finding that the Veteran's pneumothorax was caused by VA-prescribed medication or any other treatment given by VA facilities or clinicians.

In making this determination, the record does not indicate that the Veteran possesses the medical knowledge, training, or experience to provide a competent opinion on the medically complex question of the causation of his 2009 pneumothorax.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board cannot give substantial weight to his lay assertions regarding the factors that contributed to his collapsed lung.

The Board has also considered the WebMD article submitted by the Veteran that identifies a collapsed portion of lung and lung failure as rare side effects of Percocet.  However, this article does not address the specific factual scenario leading up to the Veteran's ultimate collapsed lung and instead amounts to a bare recitation of possible, and in this case rare, side effects of the Veteran's prescribed medication.  As such, the Board does not find that it is entitled to significant probative weight.

Notably, this internet article is the only competent piece of evidence suggesting that the Veteran's VA-prescribed medication may have contributed in any way to his 2009 pneumothorax.  Of particular relevance here, the Veteran's treatment records for his collapsed lung in 2009 included a note that the Veteran had "likely unknown congenital emphysema."  At that time, the Veteran was also provided medical literature indicating that a spontaneous pneumothorax was more likely "if you smoke or have a chronic lung disease, such as emphysema."  These treatment records also indicated that both of the Veteran's siblings had had pneumothoraces, that the Veteran had chronic obstructive pulmonary disease (COPD), and that a CT scan of the Veteran's chest showed severe emphysema.  The impression at that time by the Veteran's treating clinician was that the Veteran's pneumothorax was secondary to his COPD.

To gain further clarity on the etiology of the Veteran's pneumothorax, the Board obtained a medical opinion from the Veterans Health Administration (VHA) in July 2017.  At that time, the Board asked the most likely cause of the Veteran's pneumothorax and the role, if any, of prescribed medication in causing the Veteran's pneumothorax.  After summarizing the relevant medical evidence of record, the physician who provided the VHA opinion noted that a pneumothorax is the presence of air in the pleural cavity, the spontaneous form of which is generally due to the rupture of sub-pleural blebs.  The physician noted that this process occurs as a complication of underlying lung disease.  She also indicated that the Veteran had a history of COPD as well as bullous emphysema by radiography.  Ultimately, this VHA physician indicated that the Veteran's pneumothorax was secondary to his COPD as well as some genetic involvement in light of the Veteran's family history.  

Notably, the VHA physician who responded to the Board's request also indicated that she had reviewed the medical literature, including the Prescriber's Digital Reference, and found no evidence that the use of Zocor and Percocet were risk factors or a cause of a pneumothorax.  This physician provided an extensive rationale for her opinion and provided a detailed recitation of the relevant clinical records relating to the Veteran's collapsed lung.  She is also a medical doctor who possesses significant medical knowledge and training.  Therefore, the Board finds that her opinion is entitled to significant probative weight in this case.  

As the Veteran's treating physicians and clinicians have also failed to make any suggestion that the Veteran's VA-prescribed medication were possible contributory factors to his pneumothorax, the Board finds that the preponderance of the probative and competent evidence of record indicates that the Veteran's VA-provided care, to include his prescription for Percocet, Zocor, and Lisinopril, did not cause his collapsed lung.  As such, his claim must fail and the criteria for compensation pursuant to 38 U.S.C. § 1151 have not been met and the doctrine of the benefit of the doubt is not for application.

The Board also has considered the arguments advanced by the Veteran's representatives that he was not informed of the specific risks relating to his VA-prescribed medication and that he did not consent to these specific risks.  However, where the probative and competent evidence of record suggests that there is no causal link between the VA-prescribed treatment and the disability for which § 1151 compensation is being sought, the Board does not find the question of whether the Veteran consented to the specific risks of his medication is relevant.  


III.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Pursuant to the Board's March 2015 remand directives, the Veteran was sent correspondence informing him of the evidence necessary to substantiate his claim in April 2015.  The notice included a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159(b).  The Board is satisfied that VA has satisfied its duty to assist and notify the Veteran in this case.


ORDER

Compensation pursuant to 38 U.S.C. § 1151 for residuals of a collapsed lung is denied.


REMAND

Although the Board sincerely regrets the delay, a remand is necessary in the matter of an increased evaluation for a right knee disability and entitlement to a TDIU for further evidentiary development.

In connection with the Veteran's claim for an increased evaluation for his right knee disability, he was afforded a medical examination in July 2015.  Once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

The Board also notes that for an examination to be adequate pursuant to 38 C.F.R. § 4.40 (2017) in the context of a claim for an increased evaluation for a service-connected disability of the musculoskeletal system, "the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups" or after repeated use over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any functional loss caused by flare-ups or after repeated use over time should be expressed expressly in terms of additional range-of-motion loss due to pain or other limiting factor.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

Here, the July 2015 VA examiner noted that pain and lack of endurance during a flare-up significantly limited the Veteran's functional ability.  However, she was not prompted to provide a determination expressing this "significant" limitation in functional ability in terms of additional loss of range of motion during a flare-up.  As the report fails to contain any such determination or an explanation as to why such a determination is not feasible, the Board finds that it is not adequate for VA purposes.  The Veteran should be afforded an additional medical examination to determine the current severity of his service-connected right knee disability, to include the limiting effects of repeated use of the joint over time or during a flare-up.

The Board recognizes that the record also contains a VA medical examination in connection with a claim for an increased evaluation for the Veteran's left knee disability from May 2015.  The clinician who completed that evaluation also noted that pain significantly limited the Veteran's functional use of his right knee with repeated use over a period of time and during a flare-up but noted that it was not possible to describe this loss in terms of range of motion.  Unfortunately, the Board finds that this examination is also inadequate for VA purposes.  

Specifically, the Court has specifically indicated that if the examination in question is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

The Board also notes that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's claim for an increase evaluation.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue ... Board must consider all potential theories of entitlement raised by the evidence).  As such, the Board is not prepared to adjudicate the merits of this claim.  In addition, it does not appear that the Veteran has received proper notice for this claim or that VA has conducted adequate development for this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice for the claim of entitlement to a TDIU and engage in all development deemed necessary for that claim.

2.  Afford the Veteran a VA examination with an appropriate medical professional to determine the current severity of his right knee disability.  The claims file should be made available to the examiner, who should note in the examination report review of the same.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  All opinions should be accompanied by a complete rationale.  

The examiner should record the range of motion of the right knee in terms of degrees.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

With specific regard to functional loss after repeated use or during flare-ups, if Veteran endorses experiencing them, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups or after repeated use.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

The examiner should also comment upon the specific functional impairment resulting from the Veteran's right knee disability.  

3.  After ensuring compliance with items one and two, conduct any other development deemed necessary.

4.  Finally, readjudicate the Veteran's claims.  If either claim is not granted in full, provide the Veteran and his representative a supplemental statement of the case and allow them an appropriate amount of time to respond before returning the case to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


